Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 2, 2007                                                                                         Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  132013(66)                                                                                          Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices


  LAKE FOREST PARTNERS 2, INC.,
           Petitioner-Appellee,
                                                                   SC: 132013
  v                                                                COA: 257417
                                                                   MTT: 00-292089
  DEPARTMENT OF TREASURY,
             Respondent-Appellant.
  _________________________________

                  On order of the Chief Justice, the motion by Washtenaw County for leave
  to file a brief amicus curiae is considered and it is GRANTED.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 2, 2007                       _________________________________________
                                                                              Clerk